                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #: _ _ _ _ _ __
 UNITED STA TES OF AMERICA,                                        DATE FILED: 3/1 9/2020

                        -against-

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAELTANNUZZO, GREGORY
 SK.EL TON, ROSS COHEN, SETH FISHMAN,                                 1:20-cr-160
 LISA GIANNELLI, JORDAN FISHMAN, RICK
 DANE, JR., CHRISTOPHER OAKES , JASON                                   ORDER
 SERVIS, KRISTIAN RHEIN, MICHAEL KEGLEY,
 JR., ALEXANDER CHAN, HENRY ARGUETA,
 NICHOLAS SURICK, REBECCA LINKE, and
 CHRISTOPHER MARINO.

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         On further review, the waiver of appearance filed by Defendant Gregory Skelton [ECF

#86] is deficient. The waiver does not comply with Federal Rule of Criminal Procedure 10(6)

because it is not signed by counsel. The Court' s previous order [ECF #96] is vacated and the

motion to waive Defendant Skelton' s appearance is DENIED. Defendant Skelton may refile a

waiver compliant with the Rules. Unless such a waiver is filed and accepted by the Court, both

Mr. Skelton and his counsel must appear in person at the arraignment scheduled for March 23 ,

2020 .

SO ORDERED.


Date: March 19, 2020
      New York,NY
